Citation Nr: 0402156	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  97-13 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, characterized as residuals of medial 
meniscectomy, left with anterior cruciate ligament (ACL) 
reconstruction, currently evaluated as 20 percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which in pertinent part increased the 
evaluation for the veteran's service-connected left knee 
disability to 10 percent, effective June 13, 1996.  The 
veteran subsequently perfected this appeal.

A RO hearing was held in June 1997.  In September 1998, the 
RO increased the veteran's service-connected left knee 
disability evaluation to 20 percent effective July 21, 1997.  
In November 1999, the Board remanded this case to afford the 
veteran an opportunity to present testimony before a member 
of the Board.  A hearing before the undersigned sitting at 
the RO was held in May 2000.  

In August 2000, the Board denied an evaluation in excess of 
10 percent prior to July 21, 1997 and further denied 
entitlement to a current evaluation in excess of 20 percent.  
The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).  

In February 2001, the parties filed a Joint Motion for Remand 
and to Stay Further Proceedings.  By subsequent Order, the 
Court vacated the Board's August 2000 decision and remanded 
for further adjudication.

In October 2001, the Board granted a combined 20 percent 
evaluation for the veteran's left knee disability prior to 
July 21, 1997 (10 percent under Diagnostic Code 5257 and a 
separate 10 percent for arthritis of the left knee with 
painful motion).  The issue of entitlement to an increased 
evaluation for the veteran's left knee disability, currently 
evaluated as 20 percent disabling, was remanded for 
additional development.  The Board requested that the RO 
review the evidence and readjudicate the veteran's claim, 
specifically considering General Counsel opinions VAOPGCPREC 
23-97 and 9-98 regarding multiple ratings.  By rating action 
dated in February 2002, the RO implemented the Board's 
decision, assigning a separate 10 percent evaluation for left 
knee arthritis effective June 13, 1996, and further 
determining that an evaluation in excess of 10 percent was 
not warranted.  In August 2003, a supplemental statement of 
the case (SSOC) was issued confirming the current 20 percent 
evaluation under Diagnostic Code 5257.  The case has since 
returned to the Board.  

The Board notes that the March 2003 VA examiner reported 
painful scarring associated with the veteran's service-
connected left knee disability.  The veteran is not currently 
service-connected for scars resulting from his left knee 
surgeries and at this time, the Board refers this matter to 
the RO for the appropriate action.  


FINDINGS OF FACT

1.  VA has satisfied the duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Resolving reasonable doubt in the veteran's favor, the 
residuals of medial meniscectomy, left with ACL 
reconstruction, are currently manifested by moderate laxity, 
edema, left quadriceps atrophy, diminished strength and 
reflexes, altered gait, and moderate to severe functional 
loss due to pain, approximating severe recurrent subluxation 
or lateral instability.  

3.  The veteran has x-ray findings of arthritis in his left 
knee with pain on motion.  VA examination in March 2003 
reported flexion to 118 degrees and extension to 2 degrees.

4.  The veteran has not submitted evidence showing that his 
service-connected left knee disability is unusual, requires 
frequent hospitalization, or causes marked interference with 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, and no more, 
for a left knee disability, characterized as residuals of 
medial meniscectomy, left with ACL reconstruction, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.3, 4.7, 4.71a, Diagnostic Codes 5256, 5257 (2003).

2.   The criteria for a separate evaluation in excess of 10 
percent for left knee arthritis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The May 1997 statement of the case (SOC), the August 1997 
SSOC, the November 1998 SSOC, the August 2000 Board decision, 
the October 2001 Board decision, the February 2002 rating 
decision, and the August 2003 SSOC, collectively notified the 
veteran of the pertinent laws and regulations and of the 
evidence necessary to substantiate his claims.  These 
documents also notified him of the evidence of record and of 
the reasons and bases for denial.  

The October 2001 Board decision further advised the veteran 
of the enactment of the VCAA and by letter dated in August 
2002, the veteran was notified of his rights and obligations 
in the VA claims process and was specifically requested to 
provide the names and addresses of all health care providers 
that have treated him for his left knee disability since 
April 2000.  The veteran did not respond to this letter.

The veteran was provided VA examinations in December 1996, 
July 1997, June 1998, and March 2003.  In May 2000, the 
veteran testified that he receives treatment at the VA 
medical center (VAMC) in Atlanta and that he was scheduled 
for magnetic resonance imaging (MRI) of his left knee.  The 
Board acknowledges that VA medical records subsequent to 
April 2000 have not been obtained.  Notwithstanding, the 
record contains the recent March 2003 examination report and 
in light of the favorable decision to increase the veteran's 
overall left knee disability, by granting the maximum 
schedular evaluation available under Diagnostic Code 5257, 
the Board finds that VA has satisfied its duty to notify and 
to assist and that under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran contends that the current 20 percent evaluation 
assigned for his left knee disability, characterized as 
residuals of medial meniscectomy, left with ACL 
reconstruction, does not adequately reflect the severity of 
his disability.  

A July 1996 private medical statement from Dr. J.C. reports 
that the veteran suffered ACL and medial meniscus tears and 
underwent 2 separate arthroscopies.  The veteran has problems 
with knee instability and developed arthritis.  In June 1996 
he underwent an ACL reconstruction for instability.  

On VA examination in December 1996, the veteran reported some 
anterior pain, swelling, popping, and some feeling of 
instability.  He wears a brace on his left knee.  Objective 
findings included bilateral 1+ swelling of the knees.  The 
examiner did not detect any subluxation but noted some 
lateral instability of the left knee.  Flexion of the left 
knee was to 90 degrees with pain.  Diagnosis was traumatic 
arthritis bilateral knees.

On VA examination in July 1997, the veteran complained of 
giving way, swelling, popping, and locking of his left knee.  
He is unable to kneel or squat due to severe pain and 
stiffness.  Objectively, there was no swelling.  There was 
tenderness with palpation over the left knee laterally and 
inferior to the patella.  There was full range of motion of 
the left knee joint without crepitance.  There was no 
subluxation or lateral instability, nonunion or loose motion.  
The knees were reported as stable bilaterally with a negative 
drawer sign.  Range of motion was described as complete at 0 
to 90 degrees without evidence of pain.  X-rays revealed a 
screw through the distal femur and another screw proximal 
tibia.  Mild arthritic changes were present.  Diagnosis was 
"[p]ost traumatic arthritis left knee."

On VA examination in June 1998, the veteran reported that he 
was referred to a private orthopedist who told him he still 
had torn ligaments and that his kneecap was unstable and 
chipping away at the bone.  According to the veteran, a MRI 
was conducted and additional surgery was advised; however, VA 
would not pay for the surgery.  The veteran wears a brace 
during weight bearing and has been using a cane periodically.  
He takes medication but it does not help much.  He has 
difficulty with prolonged standing and is unable to do 
strenuous physical work.  

On physical examination, the left knee was slightly tender to 
pressure over the patella with the knee extended.  There was 
no definite edema and no definite deformity noted.  Stability 
of the left knee was within acceptable range.  Extension was 
reported to 0 degrees and flexion to 92 degrees.  Diagnoses 
included "[i]nternal derangement of the left knee, status 
post injury with damage to cartilage and ligaments"; and 
"[c]ontinual pain and disability of that knee, status post 
left knee surgery x3."  The examiner further commented that 
functional loss due to pain in the left knee was significant.

VA outpatient records indicate that the veteran was seen in 
April 2000 with complaints of pain, locking, and instability.  
Objectively, range of motion in the left knee was 0 to 110 
degrees.  There was tenderness in the medial joint line.  
Pivot shift was negative and the examiner noted that it felt 
stable to examination.  

In May 2000, the veteran testified that he has pain, locking, 
giving way of the knee joint, and daily swelling.  He wears a 
brace on his left knee and has used a cane since 
approximately 1997.  He takes Motrin and Naproxen.  

On VA examination in March 2003, the veteran reported 
constant pain in the left knee.  He has acute flare-ups 
depending on his activities and the weather.  Prolonged 
activity increases the pain, which is only slightly relieved 
with pain medication (Motrin, Tylenol and BC Powder).  Three 
to four times a week the exacerbation is severe enough to 
require complete bed rest without weight bearing.  He wears a 
left knee brace.  The examiner noted that the veteran 
ambulates with a significant limp on the left and there is 
wearing of the left shoe.  He has missed work approximately 
5-6 times in the last six months with a minimal two-day 
average per absence.  

On physical examination, flexion was to 118 degrees (normal 
to 140 degrees) and extension to 2 degrees (normal to 0 
degrees).  There was pain on palpation of the patellofemoral 
region and the lateral meniscus and acromioclavicular region.  
There was moderate laxity on examination and with lateral 
movements to the left and right.  There was approximately 1+ 
edema of the knee in the inner aspect, pain with active and 
passive movement, and a mildly positive McMurray's.  The 
veteran was able to balance on his heels but had pain that 
radiates into the left knee at the base, pain with toe 
balances, and pain in the left knee with tandem walking.  He 
also had pain with squatting and attempting to kneel.  He 
required assistance with standing.  Strength of the left leg 
was 3 (normal is 5).  Achilles and patellar reflexes were 1 
on the left (normal is 2).  The left quadriceps measured 62.5 
cm and the right measured 65 cm.  The examiner observed 
increased pain with limitation of movement and that the 
veteran exhibited facial grimaces, increased breathing and 
heart rate, and facial flushing.  

Diagnosis was "[s]tatus post reconstruction of left knee 
with residual muscle atrophy, lateral instability, painful 
scarring, chronic pain, effusion, arthritis; moderate to 
severe functional loss due to pain."  The examiner further 
noted that the veteran has been recommended for another 
surgery in an attempt to further repair his left knee 
condition.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with the rating schedule, VA ascertained the 
severity of the veteran's residuals of medial meniscectomy, 
left with ACL reconstruction, pursuant to Diagnostic Code 
5257.  Under this provision, other impairment of the knee is 
rated as follows: slight recurrent subluxation or lateral 
instability (10 percent); moderate recurrent subluxation or 
lateral instability (20 percent); and severe recurrent 
subluxation or lateral instability (30 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2003).

The veteran suffered a traumatic injury to his left knee and 
has undergone multiple surgical procedures, resulting in 
instability of the knee.  Various examinations have 
referenced the veteran's reports of instability or giving 
way.  Most recent examination in March 2003 noted moderate 
laxity on examination and with lateral movements.  
Examination also revealed edema of the left knee, a mildly 
positive McMurray's, left quadriceps atrophy, and some 
decrease in strength and reflexes on the left.  There was 
tenderness to palpation and pain with motion.  The veteran 
currently uses a brace and a cane and his gait is altered.  
 
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the symptoms associated with the veteran's 
residuals of medial meniscectomy with ACL reconstruction on 
the left more nearly approximate severe recurrent subluxation 
or lateral instability.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2003).  Therefore, a 30 percent 
evaluation is warranted.  The Board notes that 30 percent is 
the maximum schedular evaluation available under this 
diagnostic code.  Further, Diagnostic Code 5257 is not 
predicated on limitation of motion, see Johnson v. Brown, 9 
Vet. App. 7, 11 (1996), and therefore, 38 C.F.R. §§ 4.40, 
4.45 and 4.59 are not for consideration. 

The Board has considered various other diagnostic codes and 
acknowledges that an evaluation in excess of 30 percent is 
potentially available under Diagnostic Code 5256, involving 
ankylosis of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2003).  However, there is no current evidence of 
ankylosis of the left knee and as such, any application of 
Diagnostic Code 5256 would be inappropriate.  

As previously indicated, in October 2001 the Board determined 
that the veteran was entitled to a separate 10 percent 
evaluation for left knee arthritis prior to July 21, 1997.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261; see also VAOPGCPREC 9-98 (1998);VAOPGCPREC 23-97 
(1997).  In connection with the evaluation of the veteran's 
overall left knee disability subsequent to July 21, 1997, the 
Board will consider whether he is entitled to a separate 
evaluation in excess of 10 percent for his left knee 
arthritis.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.)  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003).

The veteran has x-ray findings of arthritis in his left knee 
and therefore, is to be evaluated based on limitation of 
motion.  According to VA standards, normal range of motion of 
the knee is from 0 degrees extension to 140 degrees flexion.  
See 38 C.F.R. § 4.71, Plate II (2003).  Under Diagnostic Code 
5260, flexion limited to 60 degrees warrants a noncompensable 
evaluation; flexion limited to 45 degrees (10 percent); 
flexion limited to 30 degrees (20 percent); and flexion 
limited to 15 degrees (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).  Under Diagnostic Code 5261, 
extension limited to 5 degrees warrants a noncompensable 
evaluation; extension limited to 10 degrees (10 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 20 degrees (30 percent); extension limited to 30 
degrees (40 percent); and extension limited to 45 degrees (50 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
also provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

An evaluation in excess of the currently assigned 10 percent 
evaluation for left knee arthritis would require evidence of 
flexion limited to 30 degrees or extension limited to 15 
degrees.  Various examinations of record do not indicate 
limitation of motion to this extent and on recent examination 
in March 2003, flexion was reported to 118 degrees and 
extension to 2 degrees.  

The Board acknowledges the veteran's significant complaints 
of pain and objective findings clearly indicate functional 
loss due to pain.  Notwithstanding, the currently assigned 10 
percent evaluation is greater than the objective evidence of 
limitation of motion warrants.  Accordingly, in terms of 
functional limitations attributable to the veteran's left 
knee arthritis, the Board does not find adequate pathology or 
symptoms that would warrant an evaluation in excess of 10 
percent.  See DeLuca, supra.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not show that the 
veteran is frequently hospitalized for his left knee 
disability and nor does it demonstrate that this disability 
has a marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

A 30 percent evaluation for a left knee disability, 
characterized as residuals of medial meniscectomy with ACL 
reconstruction, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for left knee arthritis 
is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



